Judgment and order unanimously affirmed, with costs. The evidence both as to negligence and the extent and gravity of plaintiff’s injuries was conflicting, and, therefore, the jury were to determine the credibility and weight to be given to this testimony. As there was evidence to sustain their verdict, and appellant’s exceptions to the rulings of the court below present no error, we find no ground to interfere with the verdict and the judgment entered thereon. Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ.